Alicia Bryan




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 21, 2015

                                      No. 04-15-00107-CV

                                       Justin V. HAYNES,
                                             Appellant

                                                v.

                                     Alicia Bryan HAYNES,
                                             Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-14023
                        Honorable David A. Canales, Judge Presiding

                                         ORDER
        On July 20, 2015, upon unopposed motion of Appellant, this Court abated this appeal to
allow Appellant the opportunity to obtain a ruling on his request for findings of fact and
conclusion of law as well as motions to modify judgment and for new trial. This appeal was
abated until August 17, 2015. On August 31, 2015, this Court issued an Order continuing the
abatement and requiring Appellant to advise this Court of the status of the trial court proceedings
by September 11, 2015. Appellant filed this advisory on September 9, 2015, stating the trial
court entered a second modified judgment on August 31, 2015 which will require another round
of post-judgment pleadings. Based upon the lack of finality in the trial court, Appellant requests
this Court continue the abatement. Appellee has not responded to the advisory or otherwise
opposed continued abatement.

        IT IS ORDERED the abatement of this appeal will continue until the trial court
proceedings conclude. Appellant shall continue to file advisories with this Court regarding the
status of the conclusion of the trial court proceedings. Appellant shall file the next advisory on
or before October 12, 2015, and shall file an advisory every 3 weeks thereafter. If Appellant
fails to file an advisory on or before the due dates, the appeal shall be dismissed for want of
prosecution.



                                                     _________________________________
                                                     Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle